In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00360-CR


                            JORGE CAVAZOS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 85th District Court
                                   Brazos County, Texas
            Trial Court No. 11-00914-CRF-85, Honorable J. D. Langley, Presiding

                                  December 13, 2013

                        ON ABATEMENT AND REMAND
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant Jorge Cavazos appeals from his conviction for delivery of a controlled

substance. The clerk’s and reporter’s records were due to be filed on October 14, 2013.

On November 1, 2013, we notified the court reporter that the reporter’s record was past

due and to advise us of the status of the record no later than November 12, 2013. On

November 18th, the court reporter notified this court that there had been no designation

of the reporter’s record delivered to her and that she would not be requesting an

extension. The district clerk, on October 11, 2013, requested an extension of time to file
the record because no designation of the record had been filed. It was granted to

November 13, 2013. To date no record has been filed.

        On November 20, 2013, we directed counsel for appellant to certify to this court

whether or not he had complied with the appellate rules concerning designation of the

clerk’s and reporter’s records. Counsel replied that he had not requested the records

because he has not been able to “obtain the money needed to pay for them.”

Furthermore, counsel represented that he was in the “process of filing the necessary

paperwork to obtain a Free Reporter’s Record.”

        Accordingly, we abate this appeal and remand the cause to the 85 th District Court

(trial court) for further proceedings. Upon remand, the trial court shall determine the

following:

        1. whether appellant desires to prosecute the appeal;

        2. whether appellant is indigent; and, if so,

        3. whether appellant is entitled to a free record.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by January 6,

2014.    Should further time be needed to perform these tasks, then same must be

requested before January 6, 2014.

        It is so ordered.

                                                  Per Curiam

Do not publish.




                                              2